DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2020 and 6/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 4/27/2022 is acknowledged. Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/2022. (it is noted that claim 6 was indicated by original in the set of amended claims provided in the response 4/27/2022, but considering the groupings, the claim is withdrawn with the group not elected.) 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 9, "the apertures" in line 8; claim 19, "each outlet from…" in line 3, "each actuating device" in line 5; claim 15, "each seal" in line 1;  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 16-18 is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hui-Chen (US 6058975); 

Hui-Chen discloses in claim 9:  (see at least annotated figure 4 below)

    PNG
    media_image1.png
    313
    469
    media_image1.png
    Greyscale

A device for regulating a flow of water (figure 1 for connecting to a sprinkler system, abstract), the device comprising: a body (10/20/30/40/50) with an inlet (at 12) and a plurality of outlets (1002 at threaded outlet end of 50; see fore example figures 1, 4 or 5), the inlet configured to be secured to source of water (water main Col 2 ln 45-50, via threaded nut) and each outlet from the plurality of outlets in communication with the inlet (via manifold 21 and valves 51 and see figure 3 and 4), and, a plurality of actuating devices (50/51/52 figure 4), each actuating device associated with an outlet (1002) from the plurality of outlets, and each actuating device comprising a member (51/50) with an aperture (at 1004) extending through the member, wherein the members are configured to be (rotatably) moved to (fluidly) align the apertures with the inlet and the associated outlet in order to start the flow of water from the inlet through the associated outlet (i.e. to open and close the valve.) 

Hui Chen discloses in claim 16:  The device of claim 9, wherein the body comprises a plurality of cylindrical housings (50 have inner regions that are cylindrical), each housing containing one of the members (rotary valve) of the actuating devices . 

Hui Chen discloses in claim 17:  The device of claim 16, further comprising a plurality of caps (the central connection boss of handle 52 attached to the stem of the rotary valve 51), each cylindrical housing having a cap (id), and each cap configured to be operated by a user to move the member to align the apertures with the inlet and the associated outlet (i.e. transfer the moment arm to the shaft to rotate the valve.) 

Hui Chen discloses in claim 18:  The device of claim 17, wherein the caps are configured (by rotating the handle) to rotate the members (as discussed above.) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10-15, 19-20 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Hui-Chen as applied to claim 9 (as indefinitely understood) above, and further in view of Lin (US 10036484); 

Hui-Chen discloses in claim 10:  The device of claim 9, wherein each actuating device comprises an upper member (handle 52) and a lower member (51 valve body.) but Hui-Chen does not disclose: an upper cam member and a lower cam member, although Lin teaches:  (see at least annotated figure 5 below)

    PNG
    media_image2.png
    399
    402
    media_image2.png
    Greyscale

a push actuated rotary valve with an upper cam member (21/221 figure 1-4) and a lower cam member (31/32, to provide for simple on/off incremental opening and closing of the valve with a single pressing action, thus providing certainty of actuation, Col 64- Col 4 ln 5.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of a manual rotary valve as taught in Hui-Chen, a push actuated rotary valve as taught in Lin, with an upper cam member and a lower cam member as taught in Lin for the valve actuator of Hui-Chen, for the purpose of providing for simple on/off incremental opening and closing of the valve with a single pressing action, thus providing certainty of actuation. 

Hui Chen/Lin discloses (as modified for the reasons discussed above) in claim 11:  The device of claim 10 wherein the upper cam members and the lower cam members each comprises complementary configured surfaces (230/23A for the upper cam surfaces, and 34/35 for the lower cam surfaces respectively) configured to engage each other and rotate the lower cam member (i.e. the upper cam surfaces 230/230A engage on the down stroke of the stem 32 to rotate the valve 22.5.deg, and then the lower cam surfaces 34/35 engage to rotate the valve another 22.5.deg on the upstroke of the stem, thus completing a full 45.deg rotation and continuous press/release action, and see Col 3 ln 24-51;) where it would have been further obvious to arrange the cam surfaces of Hui-Chen/Lin as taught in Lin to be complementary to each other so as to rotate the valve a partial rotation during the complete stroke of the stem of Hui-Chen/Lin for the reasons as discussed above. 

Hui Chen/Lin discloses (as modified for the reasons discussed above) in claim 12:  The device of claim 11, wherein each actuating device further comprises at least one spring (4) for biasing one of the upper or lower cam members (for the purpose of providing the upstroke to the stem of Hui-Chen/Lin as discussed above, for the reasons discussed above.) 

Hui Chen/Lin discloses (as modified for the reasons discussed above) in claim 13:  The device of claim 12, wherein each actuating device further comprises a cap (23 figure 2 of Hui-Chen/Lin as modified above) configured to be operated by a user to rotate the lower cam member (via push action as discussed in Lin id.) 

Hui Chen/Lin discloses (as modified for the reasons discussed above) in claim 14:  The device of claim 13, wherein each actuating device further comprises at least one seal (v-shaped ring 5 as seen in figure 7 provides a v-seal arrangement about the stem 3, and 31 is considered a valve seal) disposed between the aperture and the inlet (i.e. to seal fluid for exiting the body of the valve is either case); and where it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to provide as taught by Lin for the valve of Hui-Chen/Lin a v-shaped stem seal, for the purpose of providing for example, a fluidly tight chamber so the valve does not leak. 

Hui Chen/Lin discloses (as modified for the reasons discussed above) in claim 15:  The device of claim 14, wherein each [of the at least one seal] seal comprises a wall with an undulating surface (in cross section the seal 5 undulates from the outer circumference to the inner circumference i.e. at 2002 to 2004), and where it would have been further obvious to one of ordinary skill in the art to arrange the seal to have a V-shaped undulation as taught in Lin for the valve of Hui-Chen/Lin for the purpose of allowing the lip of the v-shaped seal to be fluidly pressed against the stem 3 for the purpose of for example, providing an adjustably tight seal.  


Hui Chen discloses in claim 19:  A device for regulating a flow of water (figure 1 for connecting to a sprinkler system, abstract), the device comprising: a body (10/20/30/40/50) with an inlet (at 12) and a plurality of outlets (at 1002), the inlet configured to be secured to source of water (water main Col 2 ln 45-50, via threaded nut) and each outlet from the plurality of outlets in communication with the inlet (via manifold 21 and valves 51 and see figure 3 and 4), and, a plurality of actuating devices (50/51/52 figure 4 figure 5), each actuating device associated with an outlet (1002) from the plurality of outlets, and each actuating device comprising an upper member (handle 52) and a lower member (valve body 51) having an aperture (at 1004) extending through the lower member, wherein the lower members are configured to be rotated to (fluidly and along the central axis of 22 to) align the apertures with the inlet and the associated outlet in order to start the flow of water from the inlet through the associated outlet (i.e. to open and close the valve accordingly) but Hui-Chen does not disclose: an upper cam member and a lower cam member, although Lin teaches:  a push actuated rotary valve with an upper cam member (21/221 figure 1-4) and a lower cam member (31/32, to provide for simple on/off incremental opening and closing of the valve with a single pressing action, thus providing certainty of actuation, Col 64- Col 4 ln 5.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of a manual rotary valve as taught in Hui-Chen, a push actuated rotary valve as taught in Lin, with an upper cam member and a lower cam member as taught in Lin for the valve actuator of Hui-Chen, for the purpose of providing for simple on/off incremental opening and closing of the valve with a single pressing action, thus providing certainty of actuation. 

Hui Chen/Lin discloses (as modified for the reasons discussed above) in claim 20:  The device of claim 19, further comprising a plurality of caps (23 of Hui-Chen/Lin as modified for the reasons discussed above), each cap associated with one of the actuating devices (as necessarily the case.) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753